UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K MARK ONE: [X] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 [ ] Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-7986 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 75-1695953 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7501 Tillman Hill Road, Colleyville, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number(682) 738-8011 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.10 per share Indicate by check mark if the registrant is a well-known season issuer, as defined in Rule 405 of the Securities Act. [ ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [ ] Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price on the NASDAQ Capital Markets as of June 30, 2011, was approximately $1.133 million.At February 29, 2012, there were 2,750,700 shares of common stock outstanding. PART I Item 1.BUSINESS Kent Financial Services, Inc.’s (“Kent” or the “Company”) business is operating as a real estate corporation through its wholly owned subsidiary, Kent International Holdings, Inc. (“Kent International”).Kent was formed in 1988 as a Delaware corporation and reincorporated in Nevada in 2006 by a merger into a newly formed, wholly owned Nevada subsidiary with the same name that was the surviving corporation of the merger. General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-K are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors that may affect the outcome projected in such statements, see Item 1A (“Risk Factors”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.However, the Company disclaims any intent or obligation to update these forward-looking statements. Real Estate On March 22, 2011, the Company, through a wholly owned subsidiary of Kent International, Kent Texas Properties, LLC (“KTP”), acquired the land and improvements located at 4211 Cedar Springs Road (the “Property”) in Dallas, Texas.The acquisition was funded using cash on hand and the Property is not subject to any loans or encumbrances.KTP was organized for the purpose of owning the Property, and has not engaged in any other business activity.Commencing with this purchase, the Company began to operate as a full service real estate corporation that owns and operates an income producing property.We will look to opportunistically acquire additional income producing properties such as commercial buildings, small shopping centers or apartment buildings, or any other type of income producing property that offers a suitable yield.We will focus our search primarily in the Dallas/Fort Worth area; however, we will not limit our search to that market.Alternatively, management will also continue to pursue other acquisition opportunities that offer potentially profitable uses for the Company’s available capital. The Company’s general investment strategy shall be to make investments in real properties that offer attractive current yields with, in some cases, potential for capital appreciation.We may buy these properties directly, through joint ventures, or as general partner in limited partnerships utilizing funds raised from accredited investors.We believe that the current economic climate together with a restriction in credit available to would be purchasers of real estate will enable the Company to acquire properties at favorable prices by funding the purchases with cash on hand.We would then attempt to obtain a mortgage on said properties after closing thereby replenishing our cash on hand.We are currently reviewing opportunities to obtain a commercial mortgage loan meant to refinance our purchase of 4211 Cedar Springs; however, we have not yet made a formal application for a mortgage andare uncertain whether any mortgage will be approved or what terms may be offered. 2 Our efforts to acquire properties on favorable terms will be limited by the competition we shall face in securing real estate opportunities.We compete in acquiring and leasing facilities with small private real estate companies and investors.The market for real estate investors is generally highly competitive and fragmented. Our competitors are numerous, consisting mainly of small and regional private firms.Many of them, however, have both financial and personnel resources far exceeding our own, which they can use to their advantage in negotiation for an acquisition. Once we acquire a property, our ability to attract and retain tenants will depend on cost, location, amenities offered and suitability of the space for a particular tenant compared with other properties that a prospective tenant may consider. Additionally, the Property will be subject to competition for tenants at the end of the GSA lease term.As this term is for a minimum of 6 years and is more likely for 11 years, we are unable to predict the Property’s competitiveness in the Dallas/Fort Worth market when it becomes available. Securities Broker-Dealer In 2009 Kent International’s subsidiary, Kent Capital, Inc. (“Kent Capital”), registered with the Financial Industry Regulatory Authority (FINRA), and began business as a securities broker-dealer.Kent Capital received regulatory approval to operate as a broker-dealer in December 2009.To date it has not engaged in any completed transaction.The broker-dealer business is an extremely competitive business and Kent Capital’s competitors would include organizations that have substantially more employees and greater financial resources.In the event Kent Capital decides to accept customer accounts or otherwise accept investment funds to manage, Kent Capital will compete with banks, insurance companies, hedge funds, private equity funds and other investment companies for such funds. To generate revenue Kent Capital may raise capital through private placements from accredited and institutional investors for investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, commercial office properties, student housing properties, multi-family properties, residential properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions and would be compensated by the issuer of the securities. Real Estate Syndication may be a derivative of Kent Capital’s real estate related private placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, the Company may decide to hold the property for future resale.The Company will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints.Presently, the Company does not intend to sell interests in the Property. Kent Capital is also approved to trade securities for its own account.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. 3 Business Development Activities The Company may also serve as a vehicle for the acquisition of another company (a ‘‘target business’’).The Company may use its available working capital, capital stock, debt or a combination of these to effect a business combination with a company seeking to establish a public trading market for its securities while avoiding the time delays, significant expense, loss of voting control and other burdens including significant professional fees of an initial public offering.A business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability. The Company will not restrict its search to any particular industry; rather, it may investigate businesses of essentially any kind or nature and participate in any type of business that may, in management's opinion, meet the business objectives as described in this report.The Company emphasizes that the description in this report of the business objective of seeking an operating business is extremely general and is not meant to restrict management discretion to seek and enter into potential business opportunities. The Company has not identified the particular business in which it will seek to engage, nor has it conducted any market studies with respect to any business or industry to evaluate the possible merits or risks of the target business or industry in which the Company ultimately may operate.To the extent the Company enters into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of revenues or earnings, or starts its own new business, the Company will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or developing companies.In addition, to the extent that the Company effects a business combination with an entity in an industry characterized by a high level of risk or starts its own new business in such an industry, the Company will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although the Company will endeavor to evaluate the risks inherent in a particular industry or target business, the Company cannot assure you that it will properly ascertain or assess all significant risk factors. Sources of target businesses The Company anticipates that target business candidates may be brought to the Company’s attention from various unaffiliated sources, including securities broker-dealers, investment bankers, private equity groups, venture capitalists, bankers, business brokers and other members of the financial community, who may present solicited or unsolicited proposals.The Company’s officers and directors and their affiliates may also bring to the Company’s attention target business candidates. Selection of a target business and structuring of a business combination The Company’s management will have significant flexibility in identifying and selecting a prospective target business. In evaluating a prospective target business, management may consider, among other factors, the following: · the financial condition and results of operation of the target; · the growth potential of the target and that of the industry in which the target operates; 4 · the experience and skill of the target's management and availability of additional personnel; · the capital requirements of the target; · the competitive position of the target; · the stage of development of the target's products, processes or services; · the degree of current or potential market acceptance of the target's products, processes or services; · proprietary features and the extent and quality of the intellectual property or other protection of the target's products, processes or services; · the regulatory environment of the industry in which the target operates; · the prospective equity interest in, and opportunity for control of, the target; and · the costs associated with effecting a business combination. These criteria are not intended to be exhaustive.Any evaluation relating to the merits of a particular business combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by the Company’s management in connection with effecting a business combination consistent with the Company’s business objective.In connection with the evaluation of a prospective target business, the Company anticipates that it will conduct an extensive due diligence review that will encompass, among other things, meetings with incumbent management and inspection of facilities, as well as a review of financial or other information that will be made available to us. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Employees As of February 29, 2012, the Company and its subsidiaries had two full-time employees. Item 1A. RISK FACTORS Our business operations may continue to produce losses, which would result in atrophy of the Company’s cash resources. The Company had net losses of $703,763 and $502,604 in 2011 and 2010, respectively and had very limited business operations during 2010.Although the purchase of the Property has increased revenues significantly, the Company cannot assure stockholders that it will not continue to have losses after depreciation and amortization under generally accepted accounting standards.Properties acquired by the Company: (i) may not operate at a profit; (ii) may not perform to the Company’s expectations; (iii) may not appreciate in value; (iv) may depreciate in value; and/or (v) may not ever be sold at a profit.The marketability and value of any properties will depend upon many factors beyond the Company’s control, including but not limited to general economic conditions, zoning laws, tax laws and the availability of financing.If our investments in properties do not generate sufficient income to offset our administrative expenses, the Company will continue to incur losses, which will reduce our cash resources and would be likely to reduce the market value of our common stock. 5 The Company may invest in joint ventures, the success of which would depend on the skills and fidelity of our joint venture partner.Malfeasance or misfeasance by a joint venture partner could result in a failure of the project and loss of our investment. The Company may acquire properties through joint ventures, which could subject the Company to certain risks that may not otherwise be present if investments were made directly by the Company. These risks include: (i) the potential that the Company’s joint venture partner may not perform; (ii) the joint venture partner may have economic or business interests or goals which are inconsistent with or adverse to those of the Company; (iii) the joint venture partner may take actions contrary to the requests or instructions of the Company or contrary to the Company’s objectives or policies; and (iv) the joint venture partners may not be able to agree on matters relating to the property they jointly own. Properties that we acquire may have previously suffered release of hazardous materials or otherwise be out of compliance with environmental regulations, the remediation of which could result in significant expenses for the Company. Various federal, state and local laws and regulations subject property owners and operators to liability for reporting, investigating, remediating, and monitoring regulated hazardous substances released on or from a property.These laws and regulations often impose strict liability without regard to whether the owner or operator knew of, or actually caused, the release.The presence of, or the failure to properly report, investigate, remediate, or monitor hazardous substances could adversely affect the financial condition of the Company or the ability of the Company to operate the properties. In addition, these factors could hinder the Company’s ability to borrow against the properties. The presence of hazardous substances on a property also could result in personal injury or similar claims by private plaintiffs. In addition, there are federal, state and local laws and regulations which impose requirements on the storage, use, management and disposal of regulated hazardous materials or substances. The failure to comply with those requirements could result in the imposition of liability, including penalties or fines, on the owner or operator of the properties. Future laws or regulations could also impose unanticipated material environmental liabilities on the Company in connection with any of the properties. The costs of complying with these environmental laws and regulations for the Company’s properties could adversely affect the Company’s operating costs and, if contamination is present, the value of those properties. Real properties are illiquid investments.If we are unable to adjust our portfolio in response to changes in economic or other conditions or sell properties if or when we decide to do so, we may suffer a significant reduction in the value of our assets. Real properties are illiquid investments and we may be unable to adjust our portfolio in response to changes in economic or other conditions.In addition, the real estate market is affected by many factors, such as general economic conditions, availability of financing, interest rates and other factors, including supply and demand, all of which are beyond our control.Particularly in light of the current economic conditions, we cannot predict whether we will be able to sell any property for the price or on the terms set by us, or whether any price or other terms offered by a prospective buyer would be acceptable to us.We also cannot predict the length of time needed to find a willing buyer and to close the sale of a property or the disposition of properties that are in default.In addition, the availability of financing and current market conditions may delay or prevent the closing of a sale of a property even if the price and other terms of the transaction were acceptable to us.The foregoing could mean that we may be unable to complete the sale of identified properties in the near term or at all. 6 Because our rental income currently is dependent on a single tenant, any disruption of our relationship with that tenant would eliminate most of the Company’s revenue and cause a reduction in our cash reserves. The General Services Administration (“GSA”) currently occupies 100% of our total rentable space and is responsible for 100% of our anticipated rental income.Although leases with GSA are not subject to annual appropriation as a part of the budget process for the Federal Government, Federal fiscal issues may cause the GSA to vacate the property at the end of the lease term. If our insurance is not adequate to cover a catastrophic loss to our Properties, a catastrophe could result in a serious loss or, in the extreme, the bankruptcy of the Company. There are certain types of risks, generally of a catastrophic nature, such as earthquakes, floods, windstorms, act of war and terrorist attacks that may be uninsurable, or are not economically insurable, or are not fully covered by insurance. Moreover, certain risks, such as mold and environmental exposures, generally are not covered by our insurance. Should an uninsured loss or a loss in excess of insured limits occur, we could lose our equity in the affected property as well as the anticipated future cash flow from that property. Any such loss could have a material adverse effect on our business, financial condition and results of operations. If we fail to maintain an exemption from the Investment Company Act, the cost of complying with that Act would harm our results of operations and the regulations under the Act would significantly limit our business opportunities. We intend to conduct our business so as not to become regulated as an investment company under the Investment Company Act of 1940, as amended.That Act imposes significant restrictions on the business activities of public entities which have a certain percentage of their assets invested in “investment securities.”Our desire to avoid regulation under the Act will limit the type of investments that we can make.In the first instance, we will generally seek to invest in entities in which we will hold 50% or more of the voting control, since such investments are excluded from the definition of “investment securities.” The Investment Company Act also exempts from regulation entities that are primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on, and interests in, real estate. Under the current interpretation of the SEC staff, in order to qualify for this exemption, we must maintain at least 55% of our assets directly in these qualifying real estate interests.However, not all real estate investments are qualifying real estate interests for purposes of this exemption.In particular, investments in limited partnership interests are not considered to qualify.Therefore, if we seek to qualify for the real estate company exemption, the type of investments that we can make will be further limited. The analysis relating to whether a company qualifies as an investment company can involve technical and complex rules and regulations.If we own assets that qualify as “investment securities” as such term is defined under the Investment Company Act and the value of such assets exceeds 40% of the value of our total assets, we could be deemed to be an investment company and be required to register under the Investment Company Act.Registered investment companies are subject to a variety of substantial requirements that could significantly impact our operations.The costs and expenses we would incur to register and operate as an investment company, as well as the limitations placed on our operations, could have a material adverse impact on our operations and your investment return.In order to operate in a manner to avoid being required to register as an investment company, we may be unable to purchase assets we would otherwise want to purchase or we may need to sell assets we would otherwise wish to retain.This situation may impede our efforts to achieve profitable operations. 7 The expenses related to identifying a target business and to completing a business combination will increase the losses of the Company. Until presented with a specific opportunity for a business combination, the Company is unable to ascertain with any degree of certainty the time and costs required to select and evaluate a target business and to structure and complete the business combination.Any costs incurred in connection with the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss and reduce the amount of capital otherwise available to complete a business combination and thereafter operate the acquired business.The Company cannot assure you that it will be successful in identifying a target business and completing a business combination on terms favorable to its stockholders, if at all. The tax treatment of a potential business combination is not clear. The Company will endeavor to structure a business combination so as to achieve the most favorable tax treatment to it and to the target business and the stockholders of both companies.The Company cannot assure you; however, that the Internal Revenue Service or appropriate state tax authorities will agree with the Company’s tax treatment of the business combination. We have limited ability to evaluate the target business' management; we cannot anticipate what role, if any, the Company’s management will play in a combined business and whether our management has the necessary experience to manage the combined business; we do not know if we will be able to recruit more management if necessary. Although the Company intends to carefully scrutinize the management of a prospective target business before effecting a business combination, it cannot assure you that its assessment of the target's management will prove to be correct.In addition, the Company cannot assure you that the target's future management will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of the Company’s officers and directors, if any, in the target business cannot presently be stated with any certainty.While it is possible that one or more of the Company’s officers and directors will remain associated in some capacity following a business combination, it is uncertain whether all of them will devote their full efforts to the Company’s affairs after a business combination.Moreover, the Company cannot assure you that its officers and directors will have significant experience or knowledge relating to the operations of the particular target business. The Company may seek to recruit additional management personnel to supplement the incumbent management of the target business.The Company cannot assure you, however, that it will be able to recruit additional managers who have the requisite skills, knowledge or experience necessary to enhance the incumbent management and successfully operate the target business. In our search for an appropriate combination partner, we will have to compete with other entities with more experience and greater resources; after a successful business combination we shall have to face the competitors of the operating company we combine with. 8 The Company may encounter intense competition from other entities seeking to combine with a privately held operating company.Many of these entities, including financial consulting companies and venture capital firms, have longer operating histories and have extensive experience in identifying and effecting business combinations.Many of these competitors also possess significantly greater financial, technical and other resources than does the Company.The Company cannot assure you that it will be able to effectively compete with these entities. Consequently, the Company may acquire a company with less favorable prospects then it would otherwise prefer, thus making its long-term prospects for success less likely. If the Company effects a business combination, it will become subject to competition from the competitors of the acquired business.In particular, industries that experience rapid growth frequently attract larger numbers of competitors, including competitors with greater financial, marketing, technical and other resources than the Company.The Company cannot ascertain the level of competition it will face if it effects a business combination, and it cannot assure you that it will be able to compete successfully with these competitors. Broker-Dealer Risks The securities industry is, by its nature, subject to various risks, particularly in volatile or illiquid markets, including the risk of losses resulting from the ownership of securities, customer fraud, employee errors and misconduct and litigation.Kent Capital is engaged in an extremely competitive business and its competitors include organizations that have substantially more employees and greater financial resources.Kent Capital will also compete for investment funds with banks, insurance companies, hedge funds, private equity funds and other investment companies. Item 2.PROPERTIES Executive Offices The Company’s executive offices are located in Colleyville, Texas.As the Company currently has only two employees, the executive offices consist of a small office space which is adequate for the current and anticipated operations of the Company. Office Buildings The Company currently owns one office building located at 4211 Cedar Springs Road, Dallas, Texas which is a single tenant office building that is 100% leased to the GSA.The initial lease with the GSA has just over six years remaining with a provision for a five year renewal option.The following table sets forth the location and size of the Property along with annualized gross rent, rented square feet and rent per square foot as of December 31, 2011.As of December 31, 2011, the Property is unencumbered by debt.The Property is under lease to the GSA.The initial term of the GSA lease runs until January 18, 2018 with an optional five year renewal period from January 2018 to January 2023.The base rent during the initial term is $746,464 annually and includes a provision of $123,099 annually for the reimbursement of tenant improvement allowances.The base rent during the renewal term is $623,365. 9 Property/State Total Gross Leasable Area (Square Feet) Rented Square Feet Annualized Gross Rent Rent per Square Foot 2011 Property Taxes 4211 Cedar Springs Road, TX $ $ $ Item 3.LEGAL PROCEEDINGS None Item 4.MINE SAFETY DISCLOSURES Not Applicable. PART II Item 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Shareholders of Record As of February 29, 2012, the Company had 1,235 stockholders of record of its common stock.The closing price of the common stock was $1.14 on February 29, 2012. Market Information Effective December 30, 2011, the Company’s common stock began quoting on the OTC Pink Market, under the symbol “KENT”.Prior to December 30, 2011, the Company’s common stock traded on the NASDAQ Capital Market under the symbol "KENT". The table below sets forth the high and low sales price per share of the common stock for the periods indicated, as reported on either NASDAQ or in the OTC Pink Market: High Low Calendar Quarter: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 10 Dividends The Company did not declare or pay any dividends in 2011 or 2010. Equity Compensation Plan Information On November 25, 2005, shareholders of the Company approved the 2005 Stock Option Plan making a total of 400,000 common stock options available for issuance.The Company did not record stock-based compensation expense for the years ended December 31, 2011 or 2010 as no options were earned during these periods.At December 31, 2011, the Company had no common stock options outstanding. The following table provides a summary of the securities authorized for issuance under equity compensation plans, the weighted average price and number of securities remaining available for issuance, at December 31, 2011. Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (b) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Excluding Securities Reflected in Column (a) Equity Compensation Plans Approved by Security Holders 2005 Stock Option Plan N/A N/A Equity Compensation Plans not Approved by Security Holders N/A N/A N/A Total N/A N/A 11 Repurchase Plans ISSUER PURCHASES OF EQUITY SECURITIES (COMMON STOCK-AUGUST 2) (1) Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number of Shares that May Yet Be Purchased Under the Plans or Programs October 1, 2011 - October 31, 2011 - November 1, 2011 - November 30, 2011 - - December 1, 2011 - December 31, 2011 $ Total $ In August 2004, the Board of Directors approved a plan to repurchase up to 200,000 shares of the Company’s common stock. In December 2011, the Board of Directors approved an increase in the amount of shares available to repurchase under the plan from 64,769 shares to 250,000 shares.This plan has no expiration date. Item 6. SELECTED FINANCIAL DATA Not Applicable. Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company’s Financial Statements and Notes thereto included elsewhere in this Form 10-K.Statements in this report relating to future plans, projections, events or conditions are forward-looking statements.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected and include, but are not limited to, the risks discussed below, the risks discussed in the section of this Form 10-K entitled “Risk Factors” and risks discussed elsewhere in this Form 10-K.The Company expressly disclaims any obligation or undertaking to update these statements in the future. Results of Operations The Company had a consolidated net loss of $703,763 ($.26 basic and fully diluted loss per share) in 2011, compared to a consolidated net loss of $502,604 ($.18 basic and fully diluted loss per share) in 2010.The increase in the net loss was caused by a combination of the due diligence and closing costs related to the acquisition of the Property on March 22, 2011 together with due diligence, legal and consulting fees incurred by Kent International related to the going private transaction. 12 Property Revenues During the period from March 22, 2011, when we acquired the Property, to December 31, 2011 the Property generated $629,672 in rental income and $54,028 in expense reimbursements.The initial term of the GSA lease runs until January 18, 2018 with an optional five year renewal period from January 2018 to January 2023.The base rent during the initial term is $746,464 annually and includes a provision of $123,099 annually for the reimbursement of tenant improvement allowances.The base rent during the renewal term is $623,365. The lease rate includes an operating expense base of $187,206 annually (excluding property taxes) and a real estate tax base of $70,189.The base year operating expenses are adjusted annually via the Cost of Living Index (COLI) and the GSA is responsible for any increases over the adjusted base year expenses.This calculation resulted in an expense reimbursement of $6,961 and a property tax reimbursement of $47,067 in 2011.In theory, a decrease in the COLI could result in a negative adjustment to base year expenses and thus, a decrease in reimbursed expenses. Interest on Mortgage Loan The Company’s subsidiary, Kent International, recorded $10,531 in interest on mortgage loans receivable for the year ended December 31, 2011.The real estate note was structured as an interest only, participating mortgage with no prepayment penalty. On August 19, 2011 the mortgage was repaid in full and the lien released.Kent International also received an additional $3,608 representing its 20% share of the profits from the sale of the property. Property Expenses The Company incurred $621,901 in expenses related to the operations of the Property during the year ended December 31, 2011.These expenses included $108,515 in property taxes and $318,609 in depreciation and amortization expense.Other major expense categories include utilities (electricity, water, sewer, trash removal, and telephone), building maintenance (HVAC, plumbing, window washing, elevator and janitorial), and grounds maintenance (landscaping and irrigation).The Company shall review these expenses to determine if there are any areas of savings.We cannot be certain that the expenses we incur in operating the Property will not increase. The GSA lease includes provisions for expense reimbursements of baseline expenses as adjusted by the COLI.Significant expenses that are not explicitly subject to reimbursement by the GSA are property insurance, alarm monitoring, telephone, and management fees.As the provision of all of these services is subject to intense competition, we do not anticipate meaningful increases. Expenses such as electricity, water, cleaning, trash removal and landscaping are subject to GSA reimbursement to the extent that they increase, in the aggregate, above the baseline of $187,206 fixed in the GSA lease.Although most of these expenses have not materially increased in recent years, electricity billing rates are very volatile and may increase well in excess of the COLI in any given year.We are responsible for monitoring the Property expenses against the baseline expenses to insure proper billing. 13 The Company has entered into various service contracts in conjunction with the acquisition of the Property including a temporary management contract, elevator, landscaping and HVAC maintenance, janitorial services, alarm monitoring, and waste removal.These contracts include termination provisions and are not considered long term obligations. General and Administrative Expenses General and administrative expenses increased to $1,015,200 for the year ended December 31, 2011 from $699,007 for 2010.The increases were primarily attributable to a combination of approximately $18,150 in consulting and due diligence expenses related to the exploration of other potential transactions and $152,449 in legal, consulting and filing fees related to Kent International’s going private transaction.We also incurred approximately $23,161 in consulting, due diligence and closing expenses related to the acquisition and operation of the Property in the year ended December 31, 2011.Also included in the general and administrative expenses for the year ended December 31, 2011 is a $144,000 increase in the accrued post-employment obligations as a result of amendments to the employment contracts with our officers. Other Income (Expense) Interest and dividend revenue was $4,160 and $10,100 in 2011 and 2010, respectively, a decrease of $5,940.The decrease for the period was caused primarily by the decrease in cash and cash equivalents available for investment after the acquisition of the Property. For the year ended December 31, 2011, other income increased to $30,599 from $29,203 for the comparable period in 2010, caused by the increase in administrative fees paid by an un-affiliated investment partnership.These administrative fees fluctuate based on the performance of the investment partnership and; therefore, are unpredictable. Although no gains or losses on securities transactions were recorded during the year ended December 31, 2011, the Company did record realized losses on securities transactions of $2,088 for the year ended December 31, 2010. Liquidity and Capital Resources At December 31, 2011, the Company had cash and cash equivalents of $1,560,021.Cash and cash equivalents consist of cash held in banks and brokerage firms, or U.S. treasury bills with original maturities of three months.Working capital at December 31, 2011 was approximately $1.449 million.Although the Company does not have any established banking relationships or other sources of liquidity, management believes its cash and cash equivalents are sufficient for its business activities for at least the next 12 months. Net cash used in operations was $481,915 for the year ended December 31, 2011, compared to net cash used in operations of $726,467 in 2010.Cash used in operations is a direct result of operating expenses offset by operating revenues and adjusted for changes in operating assets and liabilities.The decrease in net cash used in operations was largely the result of cash flow generated by the Property which was partially offset by acquisition related expenses and the going private transaction costs as discussed above. 14 The Company utilized $4,325,000 during the year ended December 31, 2011 for the acquisition of the Property (exclusive of due diligence and closing costs) located at 4211 Cedar Springs Road, Dallas, Texas.Additionally, the Company utilized $321,290 during 2011 to provide a first mortgage loan to a non-affiliated real estate investor secured by residential real estate.The Company received $321,290 during 2011 representing the repayment of the first mortgage loan.$82,376 was provided by investing activities in 2010 by the gross sales of marketable securities of $7,376 and the receipt of $75,000 as a non-dividend distribution.The Company has no existing commitments for capital expenditures. The Company used $4,138,720 for financing activities for the year ended December 31, 2011 for subsidiary dividends paid to noncontrolling interest shareholders at the completion of Kent International’s going private transaction.For the year ended December 31, 2010, the Company used $982 for financing activities for subsidiary dividends paid to noncontrolling interest shareholders as a result of the discontinuation of operations at The Academy for Teaching and Leadership, Inc.The Company also used $9,325 for financing activities in 2011 to repurchase 8,374 shares of common stock compared to the $94 used in 2010 to repurchase 71 shares of common stock. Other Disclosures – Related Party Transactions The Company and its consolidated subsidiaries reimburse an affiliate, Bedminster Management Corp., for the allocated direct cost of group health insurance and office supplies.These reimbursements were approximately $79,407 and $74,358 in the years ended December 31, 2011 and 2010, respectively. Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Contractual Commitments The Company has no contractual commitments. Critical Accounting Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.In our preparation of the financial statements for 2011, there was one estimate made which were (a) subject to a high degree of uncertainty or (b) material to our results.This was the determination described in Note 6 to the Financial Statements to record a 100% valuation allowance for our deferred tax asset.The determination was based on our lack of assurance that we would generate taxable income in the future that would enable us to utilize our deferred tax asset.We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2011. 15 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not Applicable. Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements filed herein are listed below: Report of Independent Registered Public Accounting Firm Financial Statements: Consolidated Balance Sheets as of December 31, 2011 and 2010 Consolidated Statements of Operations and Other Comprehensive Income for the Years ended December 31, 2011 and 2010 Consolidated Statements of Cash Flows for the Years ended December 31, 2011 and 2010 Consolidated Statements of Stockholders’ Equity for the Years ended December 31, 2011 and 2010 Notes to Consolidated Financial Statements 16 Paritz & Company, P.A 15 Warren Street, Suite 25 Hackensack, New Jersey 07601 (201) 342-7753 Fax:(201) 342-7598 E-Mail:PARITZ@paritz.com Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors and Stockholders of Kent Financial Services, Inc. We have audited the accompanying consolidated balance sheets of Kent Financial Services, Inc. and subsidiaries as of December 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the two years in the period ended December 31, 2011.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Kent Financial Services, Inc. and subsidiaries as of December 31, 2011 and 2010, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2011 in conformity with accepted accounting principles generally accepted in the United States of America. /S/Paritz & Company, P.A. Hackensack, New Jersey March 15, 2012 17 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of December 31, 2011 and 2010 December 31, ASSETS Cash and cash equivalents $ $ Short-term investments Marketable securities Accounts receivable Prepaid expenses and other current assets Real estate assets: Land Buildings and improvements (net of accumulated depreciation of $103,103 and $0) Intangible assets (net of accumulated amortization of $215,506 and $0) Other assets Total assets $ $ LIABILITIES Accounts payable and accrued expenses $ $ Below market lease value acquired (net of accumulated amortization of $50,015 and $0) Accrued post employment obligations Total liabilities EQUITY Kent Financial Services shareholders' equity: Preferred stock without par value; 500,000 shares authorized; none outstanding - - Common stock, $.10 par value; 8,000,000 shares authorized; 2,750,700 and 2,759,074 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Kent Financial Services shareholders' equity Noncontrolling interest in subsidiaries Total equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 18 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (UNAUDITED) Year Ended December 31, Revenues: Rental Income $ Tenant reimbursement Interest on mortgage loan Other income $ Total revenues Expenses: Operating and maintenance expenses Property taxes and insurance General and administrative Depreciation and amortization Total expenses Loss from continuing operations ) ) Other income (expense) Interest and dividend revenue Investing gains (loses) ) Gain on repayment of mortgage Loss before discontinued operations and income taxes ) ) Discontinued operations: Loss from discontinued operations net of taxes ) Loss before income taxes ) ) Provision for income tax expense ) ) Net loss ) ) Add: net loss attributable to noncontrolling interest Net loss attributable to Kent Financial Services shareholders' ) ) Other comprehensive income (loss): Unrealized gain on available for sale securities Comprehensive loss $ ) $ ) Basic and diluted net loss per common share: Loss from continuing operations $ ) $ ) Loss from discontinued operations - - Net loss per share $ ) $ ) See accompanying notes to consolidated financial statements. 19 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities, including discontinued operations: Depreciation and amortization Amortization of below market rate lease ) Loss on sale of marketable securities Minority interest in subsidiaries losses ) ) Changes to operating assets and liabilities: Change in accounts receivable and other current assets ) ) Change in other assets ) Change in accounts payable and accrued expenses ) Change in accrued post employment obligations Net cash used in operating activities ) ) Cash flows from investing activities: Sales of marketable securities Acquisition of land, buildings and improvements including intangible assets, and net of below market leases acquired ) Repayment of mortgage loan Mortgage loan made ) Non-dividend distributions Net cash (used in) provided by investing activities ) Cash flows from financing activities: Subsidiary dividends paid to noncontrolling interest shareholders ) ) Repurchase of common stock ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Taxes $ $ See accompanying notes to consolidated financial statements. 20 KENT FINANCIAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Accumulated Total Kent Additional Other Financial Services Noncontrolling Common Stock Paid in Accumulated Comprehensive Shareholders' Interest in Shares Amount Capital Deficit Income Equity Subsidiaries Balance December 31, 2009 $ $ $ ) $ ) $ $ Repurchase of common stock ) (7
